                                                                                                                                                     '.)2.·.. .
                                                                                                                                                     /    ,   •




Ao 24fI3'°(ReV~·o2/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                 Pagelol



                                         UNITED STATES DISTRICT C DURT SEP                    1
                                                                                                                       oe 2019
                                                    SOUTHERN DISTRICT OF CALIFORNI c\                                                     O}-
                                                                                                    CLERK U.S D!ST~?!C:T COURT
                                                                                                  SOUTHEF<N DIS:R1L:T OF CALll'uRN:A
                      United States of America                                JUDGMEl ff\lN A CRIMINAL CAS.l!iu·,y
                                                                              (For Offenses Co~;;;_itted On or After November f;I9ff7T--~~·· ... '
                                           v.

                     Jose Martin Cruz-Sanchez                                 Case Number: 3: l 9-mj-23643

                                                                              Lupe CRodriguez ·
                                                                              Defendant's Attorney


REGISTRATION NO. 01365479                                                                                                                                         .




THE DEFENDANT:
 IZl pleaded guilty to count(s) 1 of Complaint
                                 -----=------------------~-------
 •   was found guilty to count( s)
     after a plea of not guilty.
     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                         Nature of Offense                                                         Count Number(s)
8:1325                                  ILLEGAL ENTRY (Misdemeanor)                                               1

 D The defendant has been found not guilty on count(s)
                                                                           -------------------
•  Count(s)
                   ------------------
                                                                               dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                                    •    TIME SERVED                         __·_::_;(_)_ _ _ _ _ _ _ days

IZl Assessment: $10 REMITTED IZl Fine: WAIVED
IZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant's possession at the time of arrest upon their deportation or removal.
 •  Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                            Friday, September 6, 2019
                                                                            Date oflmposition of Sentence

                   !,.-~>-;:/,;;>
Received       ./' · · ··.••
              ---------
                                              .


              DUSM                                                          HONORABLE MITCHELL D. DEMBIN
                                                                            UNITED STATES MAGISTRATE JUDGE



Clerk's Office Copy                                                                                                         3:19-mj-23643
                                           '
                                •:'/:;)/)··1.:::.
